DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 8, lines 4-5, referenced figures “Figs. 2b and 2c” are not in the drawings.
On page 13, lines 8-9, figure labels in parenthesis are referring to both the back side and the front side as (Fig. 6b).  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: lines 5-6 states, “a encapsulating layer” but it should be “an encapsulating layer”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: line 2 states, “one the first” but it should be “one of the first”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: lines 2-3 states, “an collimating optical module” but it should be “a collimating optical module”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0017414 ("Binder") in view of U.S. Patent Publication No. 2008/0074254 ("Townsend").
Regarding claim 1, Binder discloses an autonomous data logger for acquiring and storing sensor data from a sensor, said data logger comprising: 
a device having a power source module (6, Figs. 1 and 2, and paragraph [0034]) being embedded in a encapsulating layer (8, Figs. 1 and 2) and comprising a receiving area (21, Figs. 1 and 2); 
a sensing device (2, Fig. 1 and 2) comprising a sensor module (5, Figs. 1 and 2) for acquiring sensor data and configured to be received in the receiving area (21, Figs. 1 and 2) of the device (3, Figs. 1 and 2); 
the receiving area (21, Figs. 1 and 2) comprising a first coupling element (13, Figs. 1 and 2, paragraph [0037]) and the sensing device comprising a second coupling element (12, Fig. 1 and 2, paragraph [0037]); 

Binder does not disclose a harvesting device.
However, Townsend discloses a harvesting device (54, Fig. 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a harvesting device as disclosed by Townsend in the device of Binder in order to make the data logger more autonomous with a renewable energy source as taught, known, and predictable. 
Regarding claim 6, Binder in view of Townsend discloses the data logger according to claim 1, and Binder further discloses that the first and second coupling element (12, 13, Figs. 1 and 2) comprises an electrically conductive and magnetically permeable element such that the fixation means is provided by magnetic attraction (paragraph [0042]).
Regarding claim 7, Binder in view of Townsend discloses the data logger according to claim 6, and Binder further discloses the first and second coupling element comprises a magnetically permeable material and an electrically conductive material (paragraph [0042] states the coupling can be a magnetic coupling, and paragraph [0013] states an electrical contact can be established, therefore the materials would inherently comprise a magnetically permeable material and an electrically conductive material).
Regarding claim 12, Binder in view of Townsend discloses the data logger according to claim 1, and Binder further discloses that the first coupling element comprises a peripheral first coupling element (21, Figs. 1 and 2) and a central first coupling element (13, Figs. 1 and 2); and wherein the second coupling element comprises a peripheral second coupling element (24, Figs. 1 and 2) and a central second coupling element (12, Figs. 1 and 2).
Regarding claim 15, Binder in view of Townsend discloses the data logger according to claim 1, and Binder further discloses that the encapsulating layer (8, Figs. 1 and 2) extends within the receiving area (21, Figs. 1 and 2, and paragraph [0047]); and wherein the first coupling element (13, Figs. 1 and 2) is included in the extending encapsulating layer (21, Figs. 1 and 2).
Regarding claim 17, Binder in view of Townsend discloses the data logger according to claim 1, and Townsend further discloses a power source that includes a solar cell (paragraph [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a photovoltaic solar cell as the power source as disclosed by Townsend in the device of Binder in order to self-power, as it simply requires exposure to light to operate, making the data logger more autonomous as taught, known, and predictable. 
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Binder in view of Townsend further in view of U.S. Patent Publication No. 2019/0363206 ("Fukuda").
Regarding claim 2, Binder in view of Townsend discloses the data logger according to claim 1, but does not disclose that the harvesting device has a ratio of its lateral dimension, extending in a plane, over its thickness, perpendicular to the plane, being between 30 and 100.

It would have been obvious to one of ordinary skill in the art before the effective filing date to create a harvesting device with a specific thickness and lateral dimensions as disclosed by Fukuda in the device of Binder in view of Townsend in order to enable a small bending radius to adapt it to many uses, as taught, known, and predictable.
Regarding claim 18, Binder in view of Townsend discloses the data logger according to claim 17, but does not disclose that the photovoltaic solar cell comprises a flexible substrate having a bending radius of 5 cm or smaller.
However, Fukuda discloses that the photovoltaic solar cell comprises a flexible substrate having a bending radius of 5 cm or smaller (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a flexible solar cell as disclosed by Fukuda in the device of Binder in view of Townsend in order to make it adaptable to many uses and shapes, as taught, known, and predictable.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Binder in view of Townsend further in view of U.S. Patent Publication No. 2020/0373875 ("Klerks").
Regarding claim 3, Binder in view of Townsend discloses the data logger according to claim 1, but does not disclose that the harvesting device has a thickness between 500 µm and 650 µm and has a bending radius of 5 cm or smaller.

It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use a flexible harvesting device with specific thickness and bending radius as disclosed by Klerks in the device of Binder in view of Townsend in order to make it adaptable to many uses and shapes, as taught, known, and predictable.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Binder in view of Townsend further in view of U.S. Patent Publication No. 2014/0288464 ("Stein").
Regarding claim 4, Binder in view of Townsend discloses the data logger according to claim 1, but does not discloses that at least a portion of the encapsulating layer is made adhesive allowing the harvesting device to be fixed on a surface.
However, Stein discloses an encapsulated energy harvesting device is made adhesive allowing the harvesting device to be fixed on a surface (paragraph [0295]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use adhesive for an encapsulating layer as disclosed by Stein in the device of Binder in view of Townsend in order to secure the device firmly in place on any surface as taught, known, and predictable.
Regarding claim 5, Binder in view of Townsend further in view of Stein discloses the data logger according to claim 4, and Stein further discloses that the adhesive portion is on a back side of the harvesting device (paragraph [0295] states adhesive is used to couple the encapsulated energy harvesting device to surface 5052, Fig. 48), the receiving area being on a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use adhesive on the back side of an encapsulating layer as disclosed by Stein in the device of Binder in view of Townsend in order to secure the device firmly in place on any surface as taught, known, and predictable.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Binder in view of Townsend further in view of U.S. Patent Publication No. 2011/0074011 ("Shi").
Regarding claim 8, Binder in view of Townsend discloses the data logger according to claim 7, and Binder further discloses that the coupling can be a magnetic coupling (paragraph [0042]), but does not explicitly disclose that the magnetic material comprises one of pure iron, cobalt-iron alloy, carbon steel, nickel, permalloy, nickel-iron soft ferromagnetic alloy, cobalt-based alloy.
However, Shi discloses magnetic materials may include an alloy of Iron, cobalt, nickel (paragraph [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use well-known magnetic materials for creating a magnetic coupling that protects against unintentional opening as taught, known, and predictable.
Regarding claim 9, Binder in view of Townsend discloses the data logger according to claim 7, but does not explicitly disclose that the electrically conductive material comprises one of Ni, Cr, Pd, Pt, Au or an alloy of these metals.
However, Shi discloses a conductive material includes gold (paragraph [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use well-.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Binder in view of Townsend further in view of U.S. Patent Publication No. 2017/0043916 ("Seiders"). 
Regarding claim 10, Binder in view of Townsend discloses the data logger according to claim 6, but does not explicitly discloses that one of the first and second coupling element comprises a magnetic material and the other coupling element comprises a ferromagnetic material.
However, Seiders discloses that one of the first and second coupling element comprises a magnetic material and the other coupling element comprises a ferromagnetic material (paragraph [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have one coupling element comprising a magnetic material and the other coupling element comprising a ferromagnetic material as disclosed by Seiders in the device of Binder in view of Townsend in order create a seal by magnetic attraction as taught, known, and predictable.
Regarding claim 11, Binder in view of Townsend further in view of Seiders discloses the data logger according to claim 10, and Seiders further discloses that the first coupling element comprises a ferromagnetic material and the second coupling element comprises a magnetic material (paragraph [0069]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to have one coupling element comprising a magnetic material .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Binder in view of Townsend further in view of Official Notice.
Regarding claim 13, Binder in view of Townsend discloses the data logger according to claim 12, and Binder further discloses the central first and second coupling elements provide electrical connection (paragraph [0038]), and that the peripheral first and second coupling elements comprises a magnetic material (paragraph [0042]).
Although Binder does not explicitly discloses that the central first and second coupling elements comprises a magnetic material and the peripheral first and second coupling elements provide electrical connection, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to simply swap the magnetic and electrical connections disclosed by Binder as alternative way to provide magnetic coupling and electrical connects.
Regarding claim 14, Binder in view of Townsend discloses the data logger according to claim 1, wherein the [electronic part] (2, Figs. 1 and 2) comprises a PCB element (19, Figs. 1 and 2) comprising the [second] coupling element (12, Figs. 1 and 2).
Although Binder does not disclose that the receiving part comprises a PCB element comprising the first coupling element, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to simply swap the location of the .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Binder in view of Townsend further in view of U.S. Patent Publication No. 2014/0297229 ("Izumo").
Regarding claim 16, Binder in view of Townsend discloses the data logger according to claim 1, but does not explicitly disclose that the receiving area comprises a recess configured such that the sensing device can be fitted within the recess when received the receiving area.
However, Izumo discloses a data logger that has a recess portion (2d, Fig. 5) in its main body such that a sensing device (30, Figs. 3-6) can be fitted within the recess (paragraph [0025]).
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to provide a recess in a data logger’s main body as disclosed by Izumo in the device of Binder in view of Townsend as an alternative way to attach it to the main body while being dustproof and waterproof as taught, known, and predictable.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Binder in view of Townsend further in view of U.S. Patent Publication No. 2018/0284016 ("Fujiyama").
Regarding claim 19, Binder in view of Townsend discloses the data logger according to claim 1, and Townsend further discloses that the sensor module can be used to measure light intensity (paragraph [0098]).  
Binder in view of Townsend does not explicitly disclose that the sensor comprises an image sensor and a collimating optical module.

It would have been obvious to one of ordinary skill in the art before the effective filing date to use a camera and collimating optical module as disclosed by Fujiyama in the device of Binder in view of Townsend in order to measure light intensity, or detect presence or absence of objects for surveillance purposes as taught, known, and predictable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878